Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 2, 9, 15 [are rejected under 35 U.S.C.103(a) as being unpatentable over Taylor (US Pub. 20160379486 A1), in view of Frazzoli et al. (US 9645577 B1) (hereinafter “Frazzoli”) and in view of Shashua et al. (US Pat. 9623905 B2) (hereinafter: “Shashua”).
A. Per independent claims 2, 9, and 15: Taylor suggests an autonomous vehicle, a method, and a storage medium (see Taylor, claim 48) comprising:
 at least one processor (i.e., to perform a process 200, see Taylor Fig. 2A, para. [0128]); and
 a memory storage unit (see Taylor, claim 21, and para. [0203]) comprising instructions executable by the at least one processor (i.e., to perform a process 200, see Taylor Fig. 2A para. [0033], [0066], and claim 2).
 Taylor does not disclose about using a gesture to recognize instructions; however, Shashua teaches that claimed feature: 
identify, by the at least one processor, a supervisory command comprising a gesture, the supervisory command representing a designated goal (i.e., using a user interface 170 to recognize a gesture - see Shashua col. 41 lines 26-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Taylor with Shashua to receiving inputs with a driver’s gesture because this is also a convenient and recognizable command from a driver. 
Taylor also:
generate, by the at least one processor, a set of candidate trajectories in accordance with the designated goal (see Taylor Fig. 2F ref. 706);
 identify, by the at least one processor, candidate trajectories of the set of candidate trajectories that are predicted to cause the autonomous vehicle to collide with an object (see Taylor para. [0128]).
	Taylor does not disclose about removing, from the set of candidate trajectories by the at least one processor to generate an updated set of candidate trajectories, the candidate trajectories that were predicted to cause the autonomous vehicle to collide with the object; however, Frazzoli teaches that claimed feature (see Frazzoli col.19 lines 38-63);
 select, by the at least one processor, a trajectory for operating the autonomous vehicle from the updated set of candidate trajectories; (i.e., route/lane data are updated continuously as needed for a better selection, see Taylor para. [0167], [0172]). 
identify, by the at least one processor using the selected trajectory, a travel lane for operating the autonomous vehicle (i.e., after lane adjustment, doing communicate/sending final data to Avics iChipset, see Taylor para. [0029]); and
 operate, by the at least one processor, the autonomous vehicle in accordance with the identified travel lane (i.e., activating a comm-device equipped with Avics iChipSet, see Taylor, claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Taylor’s suggestions with Frazzoli to derive applicant’s claimed features since Taylor and Frazzoli also are in the same field of endeavor to select an optimum route for a driver to follow an optimum travel trajectory (among predicted trajectories) in order to provide an improvement from Taylor, at the time of invention, to yield predictable results).
B. Per dependent claims 3, 10, and 17: The rationales and references for a rejection of claim 2 are incorporated.
Frazzoli also teaches that a trajectory is selected in accordance with common driving practices (i.e., selecting a trajectory based on a common driving practice, see Frazzoli, col. 6 lines 1-11).
Per dependent claims 4, 11, and 18: The rationales and references for a rejection of claim 2 are incorporated.
Taylor teaches that a travel lane comprises spatial locations within a reference/threshold distance of a selected trajectory (i.e., selecting a trajectory by considering/modifying spatial distances among surrounding vehicles – a “nearby” reference, see Taylor claim 39).
C. Per dependent claims 5, 12, and 19: The rationales and references for a rejection of claim 2 are incorporated.
	Taylor also suggests that a travel lane is a structure containing at least one candidate trajectory of the set of candidate trajectories ( (i.e., considering “dedicated lane  isolation for commercial trucking and/or school busses and similar transit vehicles”, see Taylor para. [0042]).
 5.	Claims 6, 13, and 20 are rejected under 35 U.S.C.103(a) as being unpatentable over Taylor, in view of Frazzoli in view of Shashua , and in view of Taylor’689 (US Pat. 1007689 B2).
The rationales and references for a rejection of claim 2 are incorporated.
Taylor’689  teaches about  analyzing spatial properties of the selected trajectory and a road (i.e., taking into consideration of “...spatial locations of surrounding vehicles with audible and visual navigational maneuvers” – see Taylor’689 claim 1); and
- identifying connected lane segments that contain the selected trajectory (Taylor’689 suggests about using data/density/traffic from lane segments, see Taylor’689 col. 6 lines 12-67).
A motivation for this feature is Taylor’689 is also above core reference (US Pub. 20160379486 A1).
6.	Claims 7-8, 14-15, and 21 are rejected under 35 U.S.C.103(a) as being unpatentable over Taylor, in view of Frazzoli in view of Shashua, and in view of of Vogel Andreas (EP 2871115 B1).
A. Per dependent claims 7, 14, and 21: The rationales and references for a rejection of claim 6 are incorporated.
	Taylor, Shashua, and Frazzoli do not disclose about digitized points; however, Vogel Andrea suggests to analyzing of spatial properties of a selected trajectory and a road comprises:
-discretizing properties of the road into discretized points (i.e., “a discretization stage (301) for defining steering points at predefinable distances between the reference points  (402, 403, 404) along the route (401),” see Vogel Andreas, section “Claims” 6th paragraph.);
- determining whether each discretized point of the discretized points is within a threshold distance of the selected trajectory (i.e., “a discretization stage (301) for defining steering points at predefinable distances between the reference points  (402, 403, 404) along the route (401), ” see Vogel Andreas, section “Claims” 6th paragraph.); and
- responsive to a discretized point of the discretized points being within the threshold distance of the selected trajectory, marking the discretized point as part of the travel lane (i.e., marking each steering points as a reference point, “steering points which are adjacent to the associated reference points (402, 403, 404) and/or steering points along the previous driving curve, and as a result reducing these curvatures, and ▪ determining a new driving curve with the new sequence of curvatures which are formed as a result,” see Vogel Andreas, section “Claims” 6th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Taylor, Shashua, Frazzoli, with Vogel Andreas to improve a prediction by digitizing points of a selected trajectory.
B. Per dependent claims 8, and 15: The rationales and references for a rejection of claim 6 are incorporated.
	Frazzoli also suggests:
analyze geometric properties of each candidate trajectory of the set of candidate trajectories and a drivable road surface (i.e., “analyzing both a predicted “optimal trajectory 220 and the vehicle's actual trajectory 222.” see Frazzoli col. 18 lines 38-48); and
remove a candidate trajectory responsive to the candidate trajectory crossing a boundary of the drivable road surface (e.g., this is obvious because a drivable road surface should be retained within a planned moving distance).
Conclusion
7.	Claims 2-21 are rejected.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759 (email cuong.nguyen@uspto.gov). The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662